Whiteield, C. J.,
delivered the following specially concurring opinion.
I concur in reversing the case for the error in refusing the instruction indicated in the opinion in chief. On the facts as set out in this record, my present inclination would be to hold that the plaintiff was guilty of such reckless negligence as barred his right to recover under the authorities in this state and elsewhere ; but I withhold any definite expression on this point until the facts of the case shall have been more fully developed on a new trial. And this I do, first, because the majority of the *75court are clearly of the opinion that on this record the case should have been given to the jury, and hence any view of my own would be immaterial; but, secondly, and chiefly, because of the unusual candor and the absolute truthfulness of the testimony of the appellee himself, the Rev. Mr. Carnahan. It is impossible to read his testimony without believing every word of it, so manifest is its sincerity and its candor. Indeed, he measures fully up to the exalted standard prescribed by the Psalmist, that of one who “sweareth to his own hurt and changeth not.” I confess testimony of'this sort commends itself strongly to the favorable consideration of the court, and this inclines me, since there must be a reversal and a new trial anyway to withhold a definite expression as to whether, on this record, he would be barred of recovery by reckless negligence. I prefer to determine that question, so far as I am concerned, when fuller testimony on another trial shall have been had.